BLAND, P. J.
(after stating the facts). — 1. Plaintiff having become a passenger on defendant’s street car, she continued to be' a passenger until she reached her place of destination and was tbere allowed a reason-' able length of time to leave the car and descend to the pavement, and the defendant owed her that high degree of care which a carrier is bound to exercise for the safety of its passengers until she reached the pavement. If, therefore, as the plaintiff’s evidence tends to show, the car arrived at plaintiff’s place of destination and stopped to allow her to alight and before she had a reasonable time fb do so, and while she was moving to the rear platform for the purpose of leaving the car, it was put in motion with such violence as to throw her and *46she was injured, defendant is liable. Keller v. Railroad, 27 Minn. 182, approvingly cited in Becker v. Lincoln Real Es. & Bldg. Co., 174 Mo. 251; Dougherty v. Railroad, 81 Mo. 325; Barth v. Railway, 142 Mo. 535; Akersloot v. Railroad, 15 L. R. A. (N. Y.) 489; Holmes v. Allegheny Traction Co., 153 Pa. St. 152; Central Railway Company v. Smith, 74 Md. 212; Steeg v. Railway, 50 Minn. 149.
2. The second paragraph of plaintiff’s instruction on the measure of damages is erroneous. Plaintiff did not testify that she had ever earned money by her separate labor, her time and labor, so’ far as the evidence shows, had been expended in the performance of her household duties as a wife and mother. But it is contended by plaintiff that by section 4340, Revised Statutes 1899, she is entitled to- the wages of her separate labor as her sole and separate propety. "What is meant in this section by separate labor, is not the labor expended by a wife in' the performance of her household duties, but labor entirely disconnected with those duties and performed for the purpose of earning money wages. Where the evidence shows nothing to the contrary, the presumption is to be indulged that the household duties of the wife constitute her ordinary vocation of life and that her services are rendered for her husband. Wallis v. Westport, 82 Mo. App. 522; Downing v. Railway, 70 Mo. App. 657. An injury to the wife resulting in disability to perform these services does not afford her the right to recover for the loss. The loss, at common law, is the husband’s loss and he alone is entitled to sue and recover for the same. Blair v. Railroad, 89 Mo. 334; Smith v. St. Joseph, 55 Mo. 456; Lavelle v. Stifel, 37 Mo. App. 525. The statute giving the wife the right to her separate earnings has not changed this common law rule. Lavelle v. Stifel, supra; Plummer v. City of Milan, 70 Mo. App. 598.
*47For error in the second paragraph of the instruction on the measure of damages, the judgment is reversed and the cause remanded.
Reyburn and Goode, JJ., concur.